Citation Nr: 1747453	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-59 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to June 16, 2015 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from March 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  [The Board notes that a RO was not specified on the Veteran's rating decision or Statement of the Case; however, the appropriate RO based on his address is the RO in New York, New York.]

The November 2015 rating decision denied entitlement to service connection for hearing loss and granted service connection for tinnitus.  The Veteran's March 2016 notice of disagreement indicated he was seeking an earlier effective date for his "hearing loss."  The RO contacted the Veteran to determine if he was appealing the effective date for his tinnitus or the denial of service connection for his hearing loss.  In a subsequent April 2016 notice of disagreement, the Veteran noted he was appealing the effective date of his tinnitus.  As such, the Board considers the Veteran to only be seeking an earlier effective date and to no have appealed the denial of his hearing loss service connection claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On June 16, 2015, the RO received the Veteran's claim of entitlement to service connection for tinnitus.

2.  A review of the record does not show that the Veteran submitted a formal or informal claim for service connection for tinnitus prior to June 16, 2015.


CONCLUSION OF LAW

The criteria for an effective date prior to June 16, 2015, for the grant of entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal arises from a disagreement with the initial effective date assigned.  Courts have held that once a claim is granted it is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the electronic claims file contains the Veteran's claim, statements, submitted private treatment records, limited VA treatment records, and the VA examination and report.  Here, the claim is for an earlier effective date, and as such the claim turns on when VA received documents/communication from the Veteran regarding his claim for tinnitus.  The Veteran has not indicated that a claim was filed prior to June 2015.

Effective Dates

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (b) (2) (i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. §  3.1 (r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 132 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

The Veteran submitted a claim for service connection for tinnitus, which was received by VA on June 16, 2015. 

Prior to the June 16, 2015 claim for service connection for hearing loss and tinnitus, the Veteran filed a claim for pension in May 2015.  His pension claim form singularly indicated his desire to claim pension benefits.  He did not mention tinnitus or hearing loss on that form.  He was denied pension due to a lack of wartime service.  Again, his compensation claim was received June 16, 2015.

Additionally, a June 3, 2015 letter from a private treatment provider providing a diagnosis of tinnitus and a link to service was received by VA on June 16, 2015.

The record does contain a VA treatment record from March 2013 which diagnosed bilateral hearing loss and tinnitus.  The active problem list included "tinnitus" with the date it was added to the VA system as November 27, 2012.  An audiological evaluation, containing a graph of puretone test results, was from February 28, 2013.  As noted above, the mere existence of medical records cannot be construed as an informal claim.  

The Veteran argued on his December 2016 substantive appeal that his effective date for tinnitus should be February 28, 2013.  He stated "as indicated in my file my problem goes back to 2/28/13."  

The Board has noted the VA treatment record which diagnosed tinnitus on March 1, 2013, and which included a February 28, 2013 audiology evaluation.  However, the Board observes that any references to tinnitus in VA treatment records prior to June 16, 2015 could not support an earlier effective date of award under 38 C.F.R. § 3.157 (b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  

Additionally, the private treatment records which show a diagnosis of tinnitus were received after the Veteran's June 16, 2015 claim.  There is no indication of a formal or informal claim for service connection for tinnitus prior to June 16, 2015. 

As noted above, the effective date assigned for the grant of service connection for a disability is the date of receipt of claim, or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (b) (2) (i).  Here, the Veteran's claim is the later date.  Therefore, entitlement to an effective date prior to June 16, 2015 for the grant of service connection for tinnitus is not warranted.


ORDER

Entitlement to an effective date prior to June 16, 2015 for the grant of service connection for tinnitus is denied.




____________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


